The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This office action is responding to Applicant’s communication of June 21, 2022. By amendment of June 21, 2022 the Applicant amended claims 1, 2, 9, 20, and 26. Accordingly, claims 1 to 32 remain active in the application. 

Response to Arguments
Applicant's arguments filed on June 21, 2022, have been fully considered but they are not persuasive. Firstly, it is not clear which claim language the Applicant argues, since the limitations cited and emphasized by the Applicant are not present in the list of claims. For instance, on page 7 of Remarks section in second paragraph from top the Applicant cites independent claim 1. Please compare: citation from listing of claims dated June 21, 2022: “1. (Currently Amended) A digitizer comprising: a base layer in which a metal pattern is disposed; and a blocking layer disposed on the base layer, the blocking layer to block light so as to prevent the metal pattern from being viewed through a display panel.” and citation from the Applicant’s Remarks section, page 7: “Independent claim 1: Independent claim 1 is amended to recite a digitizer that includes “a base layer in which a metal pattern is disposed, the metal pattern to detect touch; and a blocking layer disposed on the base layer, the blocking layer to block light so as to prevent the metal pattern from being viewed through a display panel” (emphasis added)”. It is clear that the Applicant argues claim with different limitations. Please note, that examiner below will respond to the claim language presented in the claim listing and not in the arguments provided on June 21, 2022. Applicant respectfully requested to accurately correlate languages in claims and in the arguments. Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection except the matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Objections
Claim 20 is objected to because of the following informalities:  by amendment of June 21, 2022 the Applicant replaced “panel-protecting” in line 6 of claim 20 with “panel protecting”. However, in line 7 the spelling “panel-protecting” remained.  It looks like inaccuracy on part of Applicant. Appropriate correction or explanation is respectfully required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Publication Application 2015/0068790 A1) in view of Park et al. (US Patent Publication Application 2018/00366685 A1).
	In regard of claim 1, Wang et al. disclose a digitizer comprising: a base layer in which a metal pattern is disposed; and a blocking layer disposed on the base layer (See at least Figure 6 of Wang et al. illustrating a digitizer with a base layer (31) and blocking layer (32a) as also discussed in paragraph [0056]).
	However, the reference to Wang et al. does not disclose a digitizer comprising the blocking layer to block light so as to prevent the metal pattern from being viewed through a display panel.
	In the same field of endeavor Park et al. disclose as illustrated in Figure 6 a digitizer with the blocking layer (120) for blocking light to prevent the metal pattern (200) being viewed through a display panel (20) as discussed in paragraph [0058].
Therefore, it would be obvious for a person skilled in the art at the moment invention was filed to use the heat-dissipating plate of Park et al. with the device of Wang et al. in order to protect structure of the digitizer from light.
	In regard of claim 2, Wang et al.  and Park et al. further disclose the digitizer of claim 1, wherein the blocking layer is black and uniformly arranged so as to have no holes (See paragraph [0058] of Park et al. discussing blocking layer (120) shown in Figure 6 of Park et al.).
	In regard of claim 3, Wang et al. and Park et al. further disclose the digitizer of claim 1, further comprising a base planarization layer disposed between the blocking layer and the base layer (See at least Figure 6 of Wang et al. illustrating a base planarization layer (32b) disposed between the blocking layer (32a) and the base layer (31) as discussed in paragraph [0056]).
	In regard of claim 4, Wang et al. and Park et al. further disclose the digitizer of claim 1, wherein the blocking layer and the base layer are integral with each other (See at least Figure 6 of Wang et al. illustrating digitizer wherein the blocking layer (32a) is integral with the base layer (31)).
	In regard of claim 5, Wang et al. and Park et al. further disclose the digitizer of claim 1, wherein the base layer includes: a body layer; and a pattern layer disposed on the body layer (See Figure 6 of Wang et al. illustrating the base layer (31) including a pattern layer (32b) disposed on the body layer).
	In regard of claim 6, Wang et al. and Park et al. further disclose the digitizer of claim 1, wherein a side of the blocking layer is substantially flat (See Figure 6 of Wang et al. wherein is illustrated that a side of the blocking layer is substantially flat).
	In regard of claim 7, Wang et al. and Park et al. disclose the digitizer of claim 1, 
further comprising a heat-dissipating plate extended to the base layer (See reference to Park et al. which disclose as illustrated in Figure 11 a heat-dissipating plate (400) extended to the base portion (200b) as discussed in paragraphs [0098-0099] of Park et al.)
	In regard of claim 8, Wang et al. and Park et al. further disclose the digitizer of claim 7, wherein the heat-dissipating plate is bendable (See at least paragraphs [0101-0102] wherein is discussed that the heat-dissipating (400) is flexible).
	In regard of claim 9, Wang et al. and Park et al. further disclose a display apparatus comprising: a display panel including: a first surface on which a display area is disposed; and a second surface; and a digitizer disposed on the second surface of the display panel, wherein the digitizer includes: a base layer; and a blocking layer disposed on the base layer to block light so as to prevent any underlying pattern from being viewed through a display panel, the blocking layer facing the second surface (See at least Figures 6- 8 of Wang et al. illustrating the display panel with a first surface on which a display area (34) is disposed, base layer (32) and the blocking layer (32a) disposed on the base layer (32) facing the second surface).
	In regard of claim 10, Wang et al. and Park et al. further disclose the display apparatus of claim 9, wherein the blocking layer includes at least one of polyimide and a black filler (See paragraphs [0056-0057] of Wang et al. discussing black filler).
	In regard of claim 11, Wang et al. and Park et al. further disclose the display apparatus of claim 9, wherein the digitizer includes a base planarization layer disposed between the base layer and the blocking layer See at least Figures 6, 8 of Wang et al. illustrating a planarization layer (32b) disposed between the base layer (31) and blocking layer (32a)).
	In regard of claim 12, Wang et al. and Park et al. further disclose the display apparatus of claim 9, wherein the base layer includes: a body layer; and a pattern layer disposed on the body layer, the blocking layer being disposed on the pattern layer (See Figure 8 of Wang et al. illustrating a pattern layer (32b)).
	In regard of claim 13, Wang et al. and Park et al. further disclose the display apparatus of claim 12, wherein the base layer includes an adhesive layer disposed between the pattern layer and the blocking layer (See at least Figures 2, 4 of Park et al. illustrating adhesive layer (52) disposed between the pattern layer (30) and blocking layer (120) as discussed in paragraphs [0040, 0054-0056] of Park et al.) .
	In regard of claim 14, Wang et al. and Park et al. further disclose the display apparatus of claim 9, further comprising an optical functional layer disposed on the first surface (See at least paragraph [0040] discussing optically functional layer (52) as shown in Figure 2 of Park et al.).
	In regard of claim 15, Wang et al. and Park et al. further disclose the display apparatus of claim 9, further comprising a heat-dissipating plate extended to the digitizer (See at least Figure 11 of Park et al. showing a heat-dissipating plate (400) extended to the base portion (200b) as discussed in paragraphs [0098-0099] of Park et al.)
 	In regard of claim 16, Wang et al. and Park et al. further disclose the display apparatus of claim 15, wherein the heat-dissipating plate is bendable (See at least paragraphs [0101-0102] wherein is discussed that the heat-dissipating (400) is flexible). 
	In regard of claim 17, Wang et al. and Park et al. further disclose the display apparatus of claim 15, wherein the heat-dissipating plate includes: a first heat-dissipating plate extended to the digitizer; and a second heat-dissipating plate extended to the first heat-dissipating plate (See at least Figure 11 of Park et al. showing heat dissipation layer (400) comprising two heat dissipation layer (410, 420) a discussed in paragraphs [0099-0100].
	In regard of claim 18, Wang et al. and Park et al. further disclose the display apparatus of claim 9, wherein the display panel is flexible (See at least Figure 2 and paragraph [0037] of Park et al. illustrating and discussing flexibility of display panel (20)).
	In regard of claim 19, Wang et al. and Park et al. further disclose the display apparatus of claim 9, wherein a side of the digitizer facing the second surface is substantially flat (See at least Figure 2 of Park et al. illustrating the display apparatus (70) with a side of the digitizer (30) being substantially flat).
	In regard of claim 20, Wang et al. and Park et al. further disclose a display apparatus comprising: a display panel to display an image, the display panel including: a first surface on which a display area is disposed and from which the image is viewable by a user; and a second surface opposite the first surface; a panel protecting member disposed on the second surface; and a digitizer disposed on a surface of the panel-protecting member facing away from the display panel (See at least Figure 2 of Park et al. illustrating a display apparatus (70) with a display area and second surface with protecting member (40) and digitizer (30) as discussed in paragraphs [0037-0042]).
	In regard of claim 21, Wang et al. and Park et al. further disclose the display apparatus of claim 20, further comprising an optical functional layer disposed on the first surface (See at least Figures 2-3 of Park et al. illustrating optically functional layer (52) as discussed in paragraph [0040]).
	In regard of claim 22, Wang et al. and Park et al. further disclose the display apparatus of claim 20, further comprising a cover member disposed on the first surface (See at least Figure 2 of Park et al. illustrating a cover member (40) as discussed in paragraph [0040]).
	In regard of claim 23, Wang et al. and Park et al. further disclose the display apparatus of claim 20, wherein the digitizer includes: a base layer; and a blocking layer disposed on the base layer and facing the second surface (See at least Figure 6 of Wang et al. illustrating the display with a base layer (32) and blocking layer (32a)).
	In regard of claim 24, Wang et al. and Park et al. further disclose the display apparatus of claim 23, wherein the blocking layer includes at least one of polyimide and a black filler (See at least Figure 6 and 8 of Wang et al. illustrating the blocking layer (32a) being black as discussed at least in paragraph [0062]).
	In regard of claim 25, Wang et al. and Park et al. further disclose the display apparatus of claim 23, wherein the digitizer includes a base planarization layer disposed between the base layer and the blocking layer (See at least Figure 8 of Wang et al.  showing the digitizer with a base planarization layer (32b) between the base layer (31) and the blocking layer (32a)).
	In regard of claim 26, Wang et al. and Park et al. further disclose the display apparatus of claim 23, wherein the base layer includes: a body layer; and a pattern layer disposed on the body layer, the blocking layer being disposed on the pattern layer to prevent the pattern layer from being viewed through a display panel (See at least Figure 8 of Wang et al. illustrating the base layer (31) and a pattern layer (32b) and the blocking layer (32a)).
	In regard of claim 27, Wang et al. and Park et al. further disclose the display apparatus of claim 26, wherein the base layer includes an adhesive layer disposed between the pattern layer and the blocking layer (See at least Figure 2 of Park et al. showing the base layer (10) and adhesive layer (52)).
	In regard of claim 28, Wang et al. and Park et al. further disclose the display apparatus of claim 26, further comprising a heat-dissipating plate extended to the digitizer (See at least Figure 10 of Park et al. having a heat dissipating plate (10)).
	In regard of claim 29, Wang et al. and Park et al. further disclose the display apparatus of claim 28, wherein the heat-dissipating plate is bendable (See at least Figure 2 of Park et al. illustrating a heat dissipating plat (10) and paragraph [0121] discussing flexibility).
	In regard of claim 30, Wang et al. and Park et al. further disclose the display apparatus of claim 28, wherein the heat-dissipating plate includes: a first heat-dissipating plate extended to the digitizer; and a second heat-dissipating plate extended to the first heat-dissipating plate (See at least Figure 11 of Park et al. illustrating first and second heart dissipating plates (410, 420) as discussed in paragraphs [0098-0100]) 
	In regard of claim 31, Wang et al. and Park et al. further disclose the display apparatus of claim 23, wherein the display panel is flexible (See at least paragraph [0037] of Park et al.).
	In regard of claim 32, Wang et al. and Park et al. further disclose the display apparatus of claim 23, wherein one side of the digitizer facing the second surface is substantially flat (See at least Figure 2 of Park et al. illustrating digitizer faces the second surface is substantially flat).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692